Citation Nr: 0611586	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-08 443	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with major depressive disorder, currently 
evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from October 1963 to 
August 1967, with additional unverified service with the Army 
National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

By a September 2004 action, the Board remanded the claim for 
a higher rating for PTSD.  The Board also found that a claim 
for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) 
was inextricably intertwined with the PTSD rating claim.  The 
RO was instructed to adjudicate the TDIU rating.  By a 
November 2005 rating decision, the RO granted the TDIU claim.  
As that benefit has been granted, the issue is no longer 
before the Board.  


FINDING OF FACT

On December 27, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal of the PTSD rating 
was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


